DETAILED ACTION
This office action is responsive to the above identified application filed 8/20/2020.  The application contains claims 1-20, all examined and rejected.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement with references submitted 8/20/2020, 11/30/2021, have been considered and entered into the file.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter. Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception. The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below. 
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include certain methods of organizing human activities; a mental processes; and mathematical concepts, (2019 PEG)

STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a device, and a method as in independent Claim 1, 11 and in the therefrom dependent claims. Such terminals fall under the statutory category of "machine", “process’. Therefore, the claims are directed to a statutory eligibility category.

Step 2A: The invention is directed to determining user intent based on chat information, authenticate the user, and using user’s known information to enable an action to be executed which is akin to Mental Process and organizing human behavior (see Alice), As such, the claims include an abstract idea.  When considering the limitations individually and as a whole the limitations directed to the abstract idea are:
identify, using the login input, a role type including the user; determine, using the role type, at least one core competency for the user; identify, using the training recommendation engine, a plurality of training resources for use in attaining the at least one core competency, generate, using the training recommendation engine and a training profile of the user, at least one learning playlist for attaining the at least one core competency using at least some of the identified plurality of training resources. 
User could mentally identify user’s role using the received user information, identify role required skills, and determine the skills required for the user based on that and the available training material associated with the required skill’s to provide to the user.
This judicial exception is not integrated into a practical application. The elements are recited at a high level of generality, i.e. a generic computing system performing generic functions including generic processing of data. Accordingly the additional elements do not integrate the abstract into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore the claims are directed to an abstract idea. (2019 Revised Patent Subject Matter Eligibility Guidance ("2019 PEG"). Thus, under Step 2A of the Mayo framework, the Examiner holds that the claims are directed to concepts identified as abstract.



STEP 2B.
Because the claims include one or more abstract ideas, the examiner now proceeds to Step 2B of the analysis, in which the examiner considers if the claims include individually or as an ordered combination limitations that are "significantly more" than the abstract idea itself. This includes analysis as to whether there is an improvement to either the "computer itself," "another technology," the "technical field," or significantly more than what is "well-understood, routine, or conventional" in the related arts.
The instant application includes in Claim 1 additional steps to those deemed to be abstract idea.
When taken the steps individually, these steps are: 
receive a login input from a user (pre-solution Insignificant Extra-Solution Activity). 
In the instant case, Claim 1 is directed to above mentioned abstract idea.  Technical functions such as sending, receiving, displaying and processing data are common and basic functions in computer technology. The individual limitations are recited at a high level and do not provide any specific technology or techniques to perform the functions claimed.
The additional elements recited in the claim beyond the abstract idea include hardware processor and a system memory.
Looking to MPEP 2106.05 (d), based on court decisions well understood, routine and conventional computer functions or mere instruction and/or insignificant activity have been identified to include: Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321,120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TU Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); O/P Techs., /no., v. Amazon.com, Inc., 788 F,3d 1359, 1363, 115 USPQ2d 1090,1093 (Fed. Cir, 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPG2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink," (emphasis added)}; Insignificant intermediate or post solution activity -See Bilski v. Kappos, 581 U.S. 593, 611 -12, 95 USPQ2d 1001,1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity); In Bilski referring to Flook, where Flook determined that an insignificant post-solution activity does not makes an otherwise patent ineligible claim patent eligible. In Bilski, the court added to Flook that pre-solution (such as data gathering) and insignificant step in the middle of a process (such as receiving user input) to be equally ineffective. The specification and Claim does not provide any specific process with respect to the display output that would transform the function beyond what is well understood. Like as found in Electric Power Group, Bilski, the technical process to implement the input and display functions are conventional and well understood.
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add "significantly more" by virtue of considering the steps as a whole, as an ordered combination. The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments using what is well-understood, routine, and conventional in the related arts. The steps are still a combination made to the abstract idea. The additional steps only add to those abstract ideas using well-understood and conventional functions, and the claims do not show improved ways of, for example, an unconventional non-routine functions for recommending the training material or identifying the user’s role that could then be pointed to as being "significantly more" than the abstract ideas themselves. Moreover, Examiner was not able to identify any "unconventional" steps, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified. The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is well-understood, routine, and conventional in the related arts.
Further, note that the limitations, in the instant claims, are done by the generically recited computing devices. The limitations are merely instructions to implement the abstract idea on a computing device that is recited in an abstract level and require no more than a generic computing devices to perform generic functions. 



CONCLUSION
It is therefore determined that the instant application not only represents an abstract idea identified as such based on criteria defined by the Courts and on USPTO examination guidelines, but also lacks the capability to bring about "Improvements to another technology or technical field" (Alice), bring about "Improvements to the functioning of the computer itself" (Alice), "Apply the judicial exception with, or by use of, a particular machine" (Bilski), "Effect a transformation or reduction of a particular article to a different state or thing" (Diehr), "Add a specific limitation other than what is well-understood, routine and conventional in the field" (Mayo), "Add unconventional steps that confine the claim to a particular useful application" (Mayo), or contain "Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment" (Alice), transformed a traditionally subjective process performed by humans into a mathematically automated process executed on computers (McRO), or limitations directed to improvements in computer related technology, including claims directed to software (Enfish).
The dependent claims, when considered individually and as a whole, likewise do not provide “significantly more” than the abstract idea for similar reasons as the independent claim. For example claim 2 disclose displaying data, claim 3, disclose the ability to receive input and modify data, claim 4 disclose the ability to verify if the user is allowed to request training material (mental process), claim 5 disclose the ability to verify if the user is allowed to omit training material (mental process),  claim 6 disclose the ability to match user role to determine similar training material (mental process), claims 7 disclose the ability to determine based on completed training a new related training (mental process), Claim 8-9 are related to processing and displaying data, claim 10 is related to identifying new skills that require new training material, and providing the new training material(mental process).
The dependent claims which impose additional limitations also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-10 these dependent claim have also been reviewed with the same analysis as independent claim 1. The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1; where all claims are directed to the same abstract idea, "addressing each claim of the asserted patents [is] unnecessary." Content Extraction &. Transmission LLC v, Wells Fargo Bank, Natl Ass'n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.  Claims for the other statutory classes are similarly analyzed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Maheshwari et al. [US 2011/0161139 A1, hereinafter Maheshwari] in view of Linton et al. [US 2014/0236855A1, hereinafter Linton].

With regard to Claim 1,
	Maheshwari teach a system comprising: 
a computing platform including a hardware processor and a system memory [0162]; 
a software code including a training recommendation engine stored in the system memory (Fig. 2, 230, [0063], “plan generator 230 to generate personalized training plans for each assessed subject, such as the training plans 112 described in relation to FIG. 1. The training plans are designed with the goal to improve any deficient competency areas”, “training plans created by the plan generator 230 can include a listing of courses and course descriptions recommended to close the competency gap(s)”, “plan generator 230 can automatically choose between the courses”); 
the hardware processor configured to execute the software code to: 
determine, using the role type, at least one core competency for the user (Fig. 4-5, [0076], “create role definitions, one or more proficiency level scales, and competency mappings for each role definition using the role definer”, [0077], “competency assessment activities can be designed to assess competencies associated with the role definitions provided for subjects' present or future roles within the organization. The proficiency scores collected through the various competency assessment activities can be collected, combined, or calculated by the assessment module 238 on the client device 204”, [0086]-[0087]); 
identify, using the training recommendation engine, a plurality of training resources for use in attaining the at least one core competency (Fig. 4-5, [0086], “describing various job positions within an organization in terms of roles which involve one or more competencies, assessing subjects based upon these competencies, and generating individualized plans for improving the performance of subjects within any competency areas where deficiencies were found”, [0087], “competency mapping is developed for an organization, where the competency mapping identifies the various personnel roles required (or desired) in the organization, the competencies necessary (or desired) to perform each role, and the proficiency levels necessary (or desired) for each competency”, “gaps between their actual proficiency levels and the necessary (or desired) proficiency levels are identified, for example through a gap report, and addressed, for example by automatically scheduling training which is specific to a particular identified gap.”, [0122], Fig. 9C “user J. Johnson (Principal of Middletown Elementary)”); and 
generate, using the training recommendation engine and a training profile of the user, at least one learning playlist for attaining the at least one core competency using at least some of the identified plurality of training resources (Fig. 4-5, [0086], “describing various job positions within an organization in terms of roles which involve one or more competencies, assessing subjects based upon these competencies, and generating individualized plans for improving the performance of subjects within any competency areas where deficiencies were found”, [0087], “competency mapping is developed for an organization, where the competency mapping identifies the various personnel roles required (or desired) in the organization, the competencies necessary (or desired) to perform each role, and the proficiency levels necessary (or desired) for each competency”, “gaps between their actual proficiency levels and the necessary (or desired) proficiency levels are identified, for example through a gap report, and addressed, for example by automatically scheduling training which is specific to a particular identified gap.”, [0073], “computer-based training module 240 can include any number of online or computer-based video presentations, virtual classroom presentations, individually driven training exercises, etc. In some implementations, rather than residing within the client device 204, the computer-based training module 240 can be executed from a remote server attached to the network 208 such as the third party server 206 or the server 202 as accessed through the user interface 236 of the client device 204”, [0122]). 
Maheshwari teach the ability to associate logon information with a user’s role ([0068], “secure access methods are established to authenticate users of the assessment module”), and logon information with user’s training material ([0064], “course access information (e.g., conference room number, driving directions, website logon information, dial-in teleconference numbers, etc.)”).
However Maheshwari do not explicitly teach receive a login input from a user; identify, using the login input, a role type including the user; 
Linton teach a system comprising: 
a computing platform including a hardware processor and a system memory (Fig. 2);  
receive a login input from a user, identify, using the login input, a role type including the user ([0092], “data associated with the administrator/user 122 is information included user account data, such as district and school information, which is stored in and accessed from the data store 228 by the professional development application 302 and/or the plan management module”, [0097], Fig. 9C “user J. Johnson (Principal of Middletown Elementary)”); and 
generate, using the training recommendation engine and a training profile of the user, at least one learning playlist for attaining the at least one core competency using at least some of the identified plurality of training resources (Fig. 8B, Fig. 8D-9B, [0070], “administrator may, in cooperation with the professional development application 302 and/or the professional development application engine 104, instruct which training resource(s) should be provided by indicating a category or resource-type in the request, may search for and/or filter the listing of training resources, etc., to narrow the listing of training resources to his/her preferences”, [0076], “assignment may require that the user 122 watch a particular online training video or series of online training videos to completion”, [0084]-[0085]).
Maheshwari and Linton are analogous art to the claimed invention because they are from a similar field of endeavor of providing training to users based on role requirements. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Maheshwari to include the ability to use login information to determine user’s role resulting in resolutions as disclosed by Linton with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Maheshwari as described above to provide a simple form to automatically identify user data including the user’s associated role that could be used to identify gaps between their actual proficiency levels and the necessary (or desired) proficiency levels to automatically schedule training which is specific to the particular identified gap.

	
With regard to Claim 2,
	Maheshwari-Linton teach the system of claim 1, wherein the hardware processor is further configured to execute the software code to display the at least one learning playlist to the user via a graphical user interface (GUI) (Maheshwari [0073], “computer-based training module 240 can include any number of online or computer-based video presentations, virtual classroom presentations, individually driven training exercises, etc.”, Linton, Fig. 8B, Fig. 8D-9B, [0084]-[0084]).

With regard to Claim 3,
	Maheshwari-Linton teach the system of claim 2, wherein the hardware processor is further configured to execute the software code to: 
receive a playlist modification input from the user via the GUI (Linton, Fig. 8C, “user 122 may add to or revise the development plan data using the editing functionality of the first region. The user interface 820 may also include an edit button 840 configured to initialize the user interface 830 (see FIG. 8 c) and a delete button 842 for deleting the selected development plan in its entirety”); and 
modify the at least one learning playlist using the playlist modification input (Linton, Fig. 8C, “user 122 may add to or revise the development plan data using the editing functionality of the first region. The user interface 820 may also include an edit button 840 configured to initialize the user interface 830 (see FIG. 8 c) and a delete button 842 for deleting the selected development plan in its entirety”).
Maheshwari and Linton are analogous art to the claimed invention because they are from a similar field of endeavor of providing training to users based on role requirements. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Maheshwari to include the ability to allow users to modify the assigned training material resulting in resolutions as disclosed by Linton with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Maheshwari as described above to users to customize the training material based on their needs and competency.

With regard to Claim 4,
	Maheshwari-Linton teach the system of claim 3, wherein the playlist modification input identifies a user requested training resource omitted from the identified plurality of training resources, and wherein the hardware processor is further configured to execute the software code to: 
verity that the user is eligible to receive the user requested training resource ([0096], “once a development plan is assigned, only the administrator/user 122, or other users given permission by the administrator 122/user, may modify the development plan”); and 
modify, in response to verifying that the user is eligible to receive the user requested training resource, the at least one learning playlist to include the user requested training resource ([0036], [0096], “once a development plan is assigned, only the administrator/user 122, or other users given permission by the administrator 122/user”, “user 122 being overseen or managed by the administrator/user 122 may add additional aspects (e.g., goals, actions, tasks, etc.), as well as associated achievements, to supplement the underlying development plan created by the administrator/user 122 and then shared with the administrator/user “, may modify the development plan”, modifying the development plan will modify the training resources).

With regard to Claim 5,
	Maheshwari-Linton teach the system of claim 3, and wherein the hardware processor is further configured to execute the software code (Maheshwari, [0162], Linton, Fig. 2).
Linton teach playlist modification input requests removal of at least one of the identified plurality of training resources ([0036], [0080], “user interface 820 may include functionality for adding to, modifying, and/or deleting various aspects (e.g., goals, actions, tasks, etc.) of the development plan being viewed”, “FIG. 8B, other buttons or editing functionality for deleting, revising or moving goals, actions, and achievements are also contemplated and within the scope of the present disclosure”, [0096], “once a development plan is assigned, only the administrator/user 122, or other users given permission by the administrator 122/user”, “user 122 being overseen or managed by the administrator/user 122 may add additional aspects (e.g., goals, actions, tasks, etc.), as well as associated achievements, to supplement the underlying development plan created by the administrator/user 122 and then shared with the administrator/user “). 
 	Linton further teach modify, confirming that the at least one of the identified plurality of training resources has been completed by the user or is unrelated to of the at least one core competency for the user ([0085], “once the video has been played to completion by the user 122, the embedded video player provides a signal of such to the professional development application engine 104, and the professional development application 302 refreshes the content region 846 below the dropdown menu 844 with updated achievement data from the achievement module 206 reflecting that the video has been watched and is available to be associated with a goal folder of the development plan, as further described below”), the at least one learning playlist to omit the at least one of the identified plurality of training resources ([0036], [0080], “user interface 820 may include functionality for adding to, modifying, and/or deleting various aspects (e.g., goals, actions, tasks, etc.) of the development plan being viewed”, “FIG. 8B, other buttons or editing functionality for deleting, revising or moving goals, actions, and achievements are also contemplated and within the scope of the present disclosure”, [0096]).
It would have been obvious for a person of ordinary skill in the art before the filling of the invention to use the knowledge provided by Littleton to modify Maheshwari-Linton to allow the delete of training resource in response to confirming that the at least one of the identified plurality of training resources has been completed by the user. The motive for the modification would have been to prevent omitting of at least one of training resources that is required to complete the user training by mistake or by the user without completion, which will assure that the user will complete the training and gain the required skills to achieve the training goal.
In other words Linton disclose the ability to determine that a training resource is completed and teach the ability to allow the user to omit training resources. Therefore, it would have been obvious by a person of ordinary skill of the art to use Linton teaching to allow the omitting of at least one of training resources upon confirming the completion of the at least one of training resources.

With regard to Claim 8,
Maheshwari-Linton teach the system of claim 1, wherein the identified plurality of training resources for use in attaining the at least one core competency comprises training resources in a plurality of mediums (Maheshwari, [0064], [0073], “computer-based training module 240 can include any number of online or computer-based video presentations, virtual classroom presentations, individually driven training exercises, etc,”, Linton,  [0025]).


With regard to Claim 9,
Maheshwari-Linton teach the system of claim 8, wherein the plurality of mediums comprises at least one of online courses, in-person workshops, expert resources, books, articles, or video (Maheshwari, [0064], [0073], “computer-based training module 240 can include any number of online or computer-based video presentations, virtual classroom presentations, individually driven training exercises, etc).

With regard to Claim 10,
Maheshwari-Linton teach the system of claim 1, wherein the hardware processor is further configured to execute the software code to: 
receive an input from a training administrator identifying a future competency for the role type including the user (Maheshwari, Fig. 4, 402, 404, [0005], “current or prospective employees of the organization are assessed to determine their actual proficiency levels for the required (or desired) competencies by their present or future role within the organization”, [0104], “user can generate the roles, in some examples, using a graphical software application, a spreadsheet, or a relational database interface. In other implementations, a consultant can work with a user (e.g., member of an organization) to manually determine role definitions”, Linton, [0007], “second user that is an administrator of the first user; assigning the development plan to the first user for completion; receiving feedback from a second user regarding one or more of the goal-related aspect and the achievement, the second user being an administrator of the first user providing the feedback from the second user to the first user; receiving a revision to the development plan based on providing the feedback; providing a listing of one or more training resources to a user device“, [0008], ); 
identify, using the training recommendation engine and the future competency, at least one other training resource for use in attaining the future competency (Maheshwari, Fig. 5A, [0114], “curriculum can be individually tailored to subjects based upon identified competency gaps and delivery channels can be chosen to provide training for different levels and skill sets”, [0005], “each assessed employee, gaps between their actual proficiency levels and the necessary (or desired) proficiency levels are identified, for example through a gap report, and addressed, for example by automatically scheduling training which is specific to a particular identified gap”, Linton, [0007], “providing the feedback from the second user to the first user; receiving a revision to the development plan based on providing the feedback; providing a listing of one or more training resources to a user device“, “providing a listing of one or more professionals including the first user to the user device of the second user; that data representing the development plan includes an assignment of a training resource to the first user for completion the data representing the development plan is received from the second user; assigning the development plan to the first user for completion”), and 
generate, using the training recommendation engine and the training profile of the user, another learning playlist configured to target the future competency using the identified at least one other training resource (Maheshwari, Fig. 5A, [0115], “plan is put into action during a fourth execution of plan phase 508. Curriculum is delivered through different channels”, [0049]-[0050], “training plans 112 are associated with the deficiencies identified through the gap reports 110. The training plans 112 include a listing of training options identified as being capable of improving a subject's proficiency in one or more competency areas”, [0005], “each assessed employee, gaps between their actual proficiency levels and the necessary (or desired) proficiency levels are identified, for example through a gap report, and addressed, for example by automatically scheduling training which is specific to a particular identified gap”, Linton, [0007], “providing the feedback from the second user to the first user; receiving a revision to the development plan based on providing the feedback; providing a listing of one or more training resources to a user device“, “providing a listing of one or more professionals including the first user to the user device of the second user; that data representing the development plan includes an assignment of a training resource to the first user for completion the data representing the development plan is received from the second user; assigning the development plan to the first user for completion”).

With regard to Claim 11,
Claim 11 is similar in scope to claim 1; therefore it is rejected under similar rationale.
With regard to Claim 12,
Claim 12 is similar in scope to claim 2; therefore it is rejected under similar rationale.


With regard to Claim 13,
Claim 13 is similar in scope to claim 3; therefore it is rejected under similar rationale.
With regard to Claim 14,
Claim 14 is similar in scope to claim 4; therefore it is rejected under similar rationale.
With regard to Claim 15,
Claim 15 is similar in scope to claim 5; therefore it is rejected under similar rationale.
With regard to Claim 18,
Claim 18 is similar in scope to claim 8; therefore it is rejected under similar rationale.
With regard to Claim 19,
Claim 19 is similar in scope to claim 9; therefore it is rejected under similar rationale.
With regard to Claim 20,
Claim 20 is similar in scope to claim 10; therefore it is rejected under similar rationale.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Maheshwari et al. [US 2011/0161139 A1, hereinafter Maheshwari] in view of Linton et al. [US 2014/0236855A1, hereinafter Linton] further in view of Alkan et al. [US20200143498A1, hereinafter Alkan].
With regard to Claim 6,
Maheshwari-Linton teach the system of claim 1, wherein the hardware processor is configured to execute the software code to use the training recommendation engine to identify at least one of the identified plurality of training resources (Maheshwari [0008], “generating the competency mapping may further include accessing a database of competency mappings that have been previously generated for other organizations, receiving a user-input identification of one or more attributes of the organization, determining a similarity between the organization and one or more of the other organization based on comparing the attributes with stored attributes for the other organizations, and selecting, as the competency mapping, one of the competency mappings based on the similarity between the organization and the one or more other organizations. The attributes may specify a type, size, or level of maturity of the organization. The role may include prescribed or expected behaviors associated with a particular position or status in the organization, and each proficiency level may specify an extent to which the subject exhibits a respective competence. The multiple proficiency levels defined for the competency may include an awareness proficiency level, a functioning proficiency level, a skilled proficiency level, and an expert proficiency level”).
Maheshwari-Linton do not explicitly teach using a training profile of another user included in the role type including the user.
ALKAN teach using a training profile of another user included in the role type including the user (Fig. 7, 704, Fig. 5, [0066], “user profile and/or a collection of user profiles of other users with historical information (e.g., employee historical data from database) may collected from database 504 and used as input to build a career planning model from the profiles of alternative user profiles, as in block 506”, [0015], [0076], “present invention may identify various contextual factors for identifying the similar state such as, for example, a job role, a level/degree of experience, skills, educational history, location, training, historical information of each identified MI, and other various defined parameters”, “for the particular career goal of “MI” the actions and/or sub-actions can refer to educational requirements, training, a number of patents filed, mentoring activities, a number of conferences attended, job changes, and/or other defined actions/sub-actions”).
Maheshwari-Linton, and Alkan are analogous art to the claimed invention because they are from a similar field of endeavor of providing training plans based on the user skills and career path. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Maheshwari-Linton to include the ability to use alternative users with similar roles to create training plan resulting in resolutions as disclosed by Alkan with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Maheshwari-Linton as described above to reuse training material that has been successful and avoid training material that failed previously which will save time, effort, and cost (Alkan, [0066]).

With regard to Claim 16,
Claim 16 is similar in scope to claim 6; therefore it is rejected under similar rationale.
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Maheshwari et al. [US 2011/0161139 A1, hereinafter Maheshwari] in view of Linton et al. [US 2014/0236855A1, hereinafter Linton] further in view of Kessler et al. [US 2016/0381004 A1, hereinafter Kessler].

With regard to Claim 7,
Maheshwari-Linton teach the system of claim 1, wherein the hardware processor is further configured to execute the software code to:
receive a certification data from the user, the certification data confirming completion of a certificated training program by the user (Linton, [0077], “third-party server 114 or the professional development application engine 104 may include software routines for managing continuing education credits/units for various certification bodies, professional societies, government boards, etc., including, for example, tracking the number of credits the users have completed, determining whether sufficient credits have been completed to maintain licensure/accreditation, etc.”);
using the training recommendation engine and the at least one of the new role type or the another training resource, the at least one learning playlist (Maheshwari, Fig. 4-5, [0086], “describing various job positions within an organization in terms of roles which involve one or more competencies, assessing subjects based upon these competencies, and generating individualized plans for improving the performance of subjects within any competency areas where deficiencies were found”, [0087], “competency mapping is developed for an organization, where the competency mapping identifies the various personnel roles required (or desired) in the organization, the competencies necessary (or desired) to perform each role”, “gaps between their actual proficiency levels and the necessary (or desired) proficiency levels are identified, for example through a gap report, and addressed, for example by automatically scheduling training which is specific to a particular identified gap.”, [0073], “computer-based training module 240 can include any number of online or computer-based video presentations, virtual classroom presentations, individually driven training exercises, etc.”, Linton Fig. 8B, Fig. 8D-9B, [0070], “administrator may, in cooperation with the professional development application 302 and/or the professional development application engine 104, instruct which training resource(s) should be provided by indicating a category or resource-type in the request, may search for and/or filter the listing of training resources, etc., to narrow the listing of training resources to his/her preferences”, [0076]).
Maheshwari-Linton do not explicitly teach identify, in response to receiving the certification data, at least one of a new role type for the user or another training resource; and update, using at least one of the new role type or the another training resource.
Kessler teach receive a certification data from the user, the certification data confirming completion of a certificated training program by the user ([0024], “employee certification, the system may also periodically update completion status of the certification program for the employee by retrieving completion status of the first content module of the certification program for the employee”);
identify, in response to receiving the certification data, at least one of a new role type for the user or another training resource ([0050], Fig. 2-3, [0054]-[0055], “certification 225 may consist of a component group 315 that includes both, the certification set 225A and the completion order 225B”, “component group 315D may have one or more pre-requisite groups. The content consuming entity 115 may not be able to register into a dependent group unless all pre-requisite groups are completed. Thus, the example component group 315D, the content consuming entity may not be able to register or begin Group A or Group B until Group C is completed”); and
update, using the training recommendation engine and the at least one of the new role type or the another training resource, the at least one learning playlist ([0050], Fig. 2-3, Fig. 15, [0054]-[0055], “certification 225 may consist of a component group 315 that includes both, the certification set 225A and the completion order 225B”, “component group 315D may have one or more pre-requisite groups. The content consuming entity 115 may not be able to register into a dependent group unless all pre-requisite groups are completed. Thus, the example component group 315D, the content consuming entity may not be able to register or begin Group A or Group B until Group C is completed”, different components will include different training material, [0034], “content assets 124 may include internal content developed by the organization, for example, instructional videos”, [0036]).
Maheshwari-Linton, and Kessler are analogous art to the claimed invention because they are from a similar field of endeavor of providing training plans based on the user skills and career path. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Maheshwari-Linton to include the ability to update training based on user’s completed certification resulting in resolutions as disclosed by Kessler with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Maheshwari-Linton as described above to facilitate supporting the growing complexity and advanced administration of maturing certification capability and will also increase flexibility and responsiveness to business needs (Kessler, [0002]).

With regard to Claim 17,
Claim 17 is similar in scope to claim 7; therefore it is rejected under similar rationale.
Conclusion

The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.   
US Patent No. 6,157,808 issued to Hollingsworth that teach the ability to provides comprehensive support for job and task analysis; learning objective development; standards and processes; objective, reference based test items; examination and evaluations; training program identification and content description; training scheduling; training-evaluation documentation; and reporting and the ability to establish an association between the certifications and employees responsibilities See at least abstract

Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner.  It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABOU EL SEOUD whose telephone number is (303)297-4285. The examiner can normally be reached Monday-Thursday 11:00am-6:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED ABOU EL SEOUD/Primary Examiner, Art Unit 2174